DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 05, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
Claims 49-57 are pending, of which claims 49-57 are rejected under 35 U.S.C. 103(a).
 
Priority
Acknowledgment is made of applicant’s claim for Provisional Application priority based on an application# 60/843,938 filed on 09/11/2006. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 49-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Potok et al. US 2003/0120639 A1 (hereinafter 'Potok') in view of Gruhl et al. US 2005/0256905 A1 (hereinafter ‘Gruhl’).

As per claim 49, Potok disclose teaches, A system for collecting (Potok: paragraph 0011: disclose collecting information from a plurality of network sites) and processing data (Potok: paragraph 0011: disclose converting ‘processing’ the collected information) over a communications network (Potok: paragraph 0011: disclose network, such as the internet, where internet equates to communications network), comprising:
to periodically retrieve unstructured data from data sources in response to each group of information requests over the communications network (Potok: paragraph 0068: disclose periodically access the site, retrieve articles of interest and convert the unstructured information), to convert the unstructured data by parsing the unstructured data into structured data (Potok: paragraph 0068: disclose convert the unstructured heterogeneous information into an XML-formatted document), to analyze the structured data for said each group of information requests (Potok: paragraph 0065:  disclose group of agents retrieving and processing)  and to provide a result analysis to users associated with said each group of information requests (Potok: paragraph 0065: disclose group of cluster agents that organizes articles into a cluster of articles); and 
a database to store the retrieved data and the result analysis for said each group of information requests (Potok: paragraph 0011: disclose storing retrieved and processed XML-language documents in a storage ‘database’ medium).
It is noted, however, Potok did not specifically detail the aspects of
a plurality of processor-based user devices configured to transmit information requests over the communications network to monitor events, each processor-based user device being associated with a user;
a web server comprising a processor configured to receive the information requests from the plurality of processor-based user devices, to group the information requests based on a requested event to be monitored as recited in claim 49.
On the other hand, Gruhl achieved the aforementioned limitations by providing mechanisms of
a plurality of processor-based user devices configured to transmit information requests over the communications network to monitor events, each processor-based user device being associated with a user (Gruhl: paragraph 0055: disclose users represented by a variety of computers and paragraph 0038: disclose collection ‘monitoring’ of real-time events that are relevant to the topic are mostly composed of “chatter’ and ‘spikes’);
a web server (Gruhl: paragraph 0054: disclose a host server and examiner equates to web server) comprising a processor configured to receive the information requests from the plurality of processor-based user devices, to group the information requests based on a requested event to be monitored (Gruhl: paragraph 0032: disclose leverages a reaction ‘monitor’ by the blogging community to external world events).
Potok and Gruhl are analogous art because they are from the “same field of endeavor” and from the same “problem-solving area”. Namely, they are from the field of “Content Management systems”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems of Potok and Gruhl because they are directed to content management systems and are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Gruhl with the method described by Potok in order to solve the problem posed.
The motivation for doing so would have been to analyze communication between parties to identify topics and the patterns into which those topics fall (Manber: paragraph 0026).
Therefore, it would have been obvious to combine Gruhl with Potok to obtain the invention as specified in instant claim 49.


It is noted, however, Potok did not specifically detail the aspects of
wherein the requested event to be monitored by a group of information requests is an advertisement campaign; and wherein the result analysis of the group of information requests monitors an impact of the advertisement campaign based on at least one of: engagement correlated with expressions occurring in social media sources or engagement correlated with blog comments as recited in claim 50.
On the other hand, Gruhl achieved the aforementioned limitations by providing mechanisms of
wherein the requested event to be monitored by a group of information requests is an advertisement campaign (Gruhl: paragraph 0033: disclose to judge effectiveness of advertising campaign); and wherein the result analysis of the group of information requests monitors an impact of the advertisement campaign based on at least one of: engagement correlated with expressions occurring in social media sources or engagement correlated with blog comments (Gruhl: paragraph 0033: disclose to judge effectiveness of advertising campaign to the extent the blogging community of a target audience).

As per claim 51, most of the limitations of this claim have been noted in the rejection of claim 49 above. 
It is noted, however, Potok did not specifically detail the aspects of

On the other hand, Gruhl achieved the aforementioned limitations by providing mechanisms of
wherein the requested event to be monitored by a group of information requests is an advertisement campaign; and wherein the result analysis of the group of information requests monitors the advertisement campaign for trends based on at least one of: engagement correlated with expressions occurring in social media sources or engagement correlated with blog comments (Gruhl: paragraph 0033: disclose to judge effectiveness of advertising campaign to the extent the blogging community of a target audience).

As per claim 52, most of the limitations of this claim have been noted in the rejection of claims 49 and 51 above. 
It is noted, however, Potok did not specifically detail the aspects of
wherein the result analysis of said each group of information requests determines upwardly trending moving advertising campaigns and downwardly trending moving advertising campaigns as recited in claim 52.
On the other hand, Gruhl achieved the aforementioned limitations by providing mechanisms of
Gruhl: paragraph 0033: disclose to judge effectiveness of advertising campaign to the extent the blogging community of a target audience and Fig. 4 and paragraph 0074: disclose a plot of spiky chatter related to a particular topic).

As per claim 53, most of the limitations of this claim have been noted in the rejection of claim 49 above. 
It is noted, however, Potok did not specifically detail the aspects of
wherein the requested event to be monitored by a group of information requests is a social media for trends as recited in claim 53.
On the other hand, Gruhl achieved the aforementioned limitations by providing mechanisms of
wherein the requested event to be monitored by a group of information requests is a social media for trends (Gruhl: paragraph 0034: disclose tracking the chatter provides an early view of trends in share and perception).

As per claim 54, most of the limitations of this claim have been noted in the rejection of claims 49 and 53 above. 
It is noted, however, Potok did not specifically detail the aspects of

On the other hand, Gruhl achieved the aforementioned limitations by providing mechanisms of
wherein data sources are social media sources and wherein the result analysis of the group of information requests monitors the trends based on engagement correlated with expressions occurring in the social media sources (Gruhl: paragraph 0034: disclose tracking the chatter provides an early view of trends in share and perception and paragraph 0033: disclose the monitoring of blogging community).

As per claim 55, most of the limitations of this claim have been noted in the rejection of claim 49 above. 
It is noted, however, Potok did not specifically detail the aspects of
wherein the data sources are blog data sources; and wherein the requested event to be monitored by a group of information requests is blog data from the blog data sources as recited in claim 55.
On the other hand, Gruhl achieved the aforementioned limitations by providing mechanisms of
wherein the data sources are blog data sources; and wherein the requested event to be monitored by a group of information requests is blog data from the blog data sources (Gruhl: paragraph 0034: disclose tracking the chatter provides an early view of trends in share and perception and paragraph 0033: disclose the monitoring of blogging community).

As per claim 56, most of the limitations of this claim have been noted in the rejection of claims 49 and 55 above. 
It is noted, however, Potok did not specifically detail the aspects of
wherein the result analysis of said each group of information requests monitors an impact of the blog data based on engagement correlated with blog comments as recited in claim 56.
On the other hand, Gruhl achieved the aforementioned limitations by providing mechanisms of
wherein the result analysis of said each group of information requests monitors an impact of the blog data based on engagement correlated with blog comments (Gruhl: paragraph 0034: disclose tracking the chatter provides an early view of trends in share and perception and paragraph 0033: disclose the monitoring of blogging community).

As per claim 57, most of the limitations of this claim have been noted in the rejection of claim 49 above. 
It is noted, however, Potok did not specifically detail the aspects of
wherein the data sources are video assets; and wherein the result analysis of said each group of information requests monitors video streams as recited in claim 57.

wherein the data sources are video assets; and wherein the result analysis of said each group of information requests monitors video streams (Gruhl: paragraph 0034: disclose tracking the chatter provides an early view of trends in share and perception and paragraph 0033: disclose the monitoring of blogging community and paragraph 0021: disclose videotape to DVDs).

Response to Arguments
Applicant’s arguments with respect to claims 49-57 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner withdraws the prior-art references in view of applicant’s affidavit filed under “Declaration Under 37 C.F.R. 131”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent US 6,920,609 B1 disclose “Systems and methods for identifying and extracting data from HTML pages”
US Patent US 6,826,553 B1 disclose “System for providing database functions for multiple internet sources”.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159